DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 12, 16-18, 20, 22-27, 29, and 40-57 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Calderon et al. (US 20090062683). 
Regarding claim 1, Calderon discloses monitoring pregnancy or labor, the apparatus (section 0010, a cardiotocogram (CTG) monitor is in communication with the processor, the CTG monitor comprising a fetal beat-to-beat heart rate (FHR) sensor and a uterine labor activity (TOCO) sensor) comprising: an electromyography sensor comprising two or more EMG electrodes 30, 36 to monitor fetal or maternal activity during pregnancy or labor (Fig. 1, section 0025,  the EMG sensors may be affixed to the 
With respect to claim 3, Calderon discloses the apparatus comprises a monitoring device 10, the electromyography sensor 30 and the one or more position sensors 24 being comprised in the monitoring device (Fig. 1, section 0023-0024, system may comprise a position sensing system that senses the three-dimensional position and orientation of one or more position sensors affixed on the mother's body or the fetus. System may comprise an EMG system that senses electrical activity generated in a muscle, that is, electromyographic activity (e.g., electromyometrial activity of the uterine muscles). The electrical muscular activity may be sensed or monitored by one or more EMG sensors, which may comprise, without limitation, surface and/or needle recording electrodes).
Concerning claim 5, Calderon discloses adhesive to adhere the EMG electrodes to a body (section 0026, all the electrodes FHR sensor and EMG sensors may be mounted on a unified substrate which may have an adhesive backing for easy attachment to the patient).
With respect to claim 12, Calderon discloses a temperature sensor and/or an accelerometer (Section 0020, TOCO sensor may comprise a TOCO transducer 
Regarding claim 16, Calderon discloses monitoring pregnancy or labor (section 0010, a cardiotocogram (CTG) monitor is in communication with the processor, the CTG monitor comprising a fetal beat-to-beat heart rate (FHR) sensor and a uterine labor activity (TOCO) sensor), the apparatus comprising: a monitoring device 10 to be placed on a body and comprising a plurality of sensors 14, 16, 30 integrated into the monitoring device (Fig. 1), the plurality of sensors including at least: a first sensor 14, 16, 30 configured to detect a first type of signal from the body indicative of a first type of fetal or maternal activity during pregnancy or labor (Sections 0018, 0024 CTG monitor 12 may sense medical parameters that are important to assess the condition of a fetus, namely, fetal beat-to-beat heart rate (FHR) and uterine (or labor) activity (called TOCO), among others. Assessment of the FHR and TOCO may enable determination of the fetal condition. System may comprise an EMG system that senses electrical activity generated in a muscle, that is, electromyographic activity e.g., electromyometrial activity of the uterine muscles); and a second sensor 14, 16, 30 configured to detect a second type of signal from the body, different from the first type of signal, also indicative of the first type of fetal or maternal activity during pregnancy or labor (section 0019, 0024, CTG monitor 12 may comprise an FHR sensor 14 and a TOCO sensor 16. The FHR may be measured directly and internally, wherein FHR sensor 14 comprises a fetal scalp electrode applied to the fetal skin. Alternatively, the FHR may be measured indirectly by ultrasound, e.g., by listening to the fetal heart sound or by measuring the 
Concerning claim 17, Calderon discloses both the first and second types of signals are indicative of body movement during pregnancy or labor (section 0027, the position sensors 24 may be placed near the EMG sensors 30 and 36, such that position sensing system 22 may measure the three-dimensional position of EMG sensors).
With respect to claim 18, Calderon discloses the body movement is fetal movement and/or maternal movement (section 0027, the position sensors 4 may be placed near the EMG sensors 30 and 36, such that position sensing system 22 may measure the three-dimensional position of EMG sensors).
Concerning claim 20, Calderon discloses the first sensor is an electromyography sensor 30, 36 (section 0025, the electromyographic activity, the EMG sensors may be affixed to the mother's body. A reference EMG sensor (e.g., reference voltage electrode) may be affixed to a side portion of the mother's body, while the other EMG sensors may be affixed to different points on and/or around the uterus) and the second sensor is an accelerometer 16 (section 0020, TOCO sensor 16 may comprise a TOCO transducer (tocodynamometer), for example, placed externally on the fundus uteri of the mother, such as about centrally on the abdomen. Such a TOCO transducer may be a tension-measuring device, most commonly employing one or more resistive wire 
Regarding claim 22, Calderon discloses the plurality of sensors includes a third sensor to detect a third type of signal from the body indicative of fetal or maternal activity during pregnancy or labor (Sections 0018, 0024, CTG monitor 12 may sense medical parameters that are important to assess the condition of a fetus, namely, fetal beat-to-beat heart rate (FHR) and uterine (or labor) activity (called TOCO), among others, System may comprise an EMG system that senses electrical activity generated in a muscle, that is, electromyographic activity (e.g., electromyometrial activity of the uterine muscles). The electrical muscular activity may be sensed or monitored by one or more EMG sensors, which may comprise, without limitation, surface and/or needle recording electrodes).
Concerning claim 23, Calderon discloses the third sensor is selected from the group comprising an accelerometer, a temperature sensor, an electromyography sensor and an ultrasound sensor (section 0019, 0024, the FHR may be measured indirectly by ultrasound, e.g., by listening to the fetal heart sound or by measuring the Doppler shift of an ultrasound wave reflected by the moving parts of the fetal heart, particularly the heart walls and/or the heart valves. The electrical muscular activity may be sensed or monitored by one or more EMG sensors, which may comprise, without limitation, surface and/or needle recording electrodes).
With respect to claim 24, Calderon discloses the plurality of sensors includes a fourth or further sensors selected from the group comprising an 
Regarding claim 25, Calderon discloses the fetal activity comprises one or more of: fetal positioning, fetal movement and fetal heart rate (section 0018-0019, CTG monitor 12 may sense medical parameters that are important to assess the condition of a fetus, namely, fetal beat-to-beat heart rate (FHR) and uterine (or labor) activity (called TOCO), among others. The FHR may be measured directly and internally, wherein FHR sensor 14 comprises a fetal scalp electrode applied to the fetal skin. Alternatively, the FHR may be measured indirectly by ultrasound, e.g., by listening to the fetal heart sound or by measuring the Doppler shift of an ultrasound wave reflected by the moving parts of the fetal heart, particularly the heart walls and/or the heart valves. For example, the FHR may be recorded by an abdominal electrocardiogram, by means of electrocardiogram electrodes or an ultrasound transducer placed on the abdomen of the mother).
Concerning claim 26, Calderon discloses the maternal activity comprises one or more of: muscle and uterine contractions, maternal positioning, maternal movement, maternal heart rate and maternal temperature (Section 0020, TOCO sensor 16 may comprise a TOCO transducer (tocodynamometer), for example, placed externally on the fundus uteri of the mother, such as about centrally on the abdomen. Such a TOCO 
With respect to claim 27, Calderon discloses the monitoring device comprises a housing 60 to house electronic components 14, 30 therein (Section 0026, all the electrodes FHR sensor 14 and EMG sensors may be mounted on a unified substrate (which may have an adhesive backing for easy attachment to the patient) in predefined locations, which minimize the placement time of the electrodes).
Concerning claim 29, Calderon discloses the housing comprises a top surface and a contoured bottom surface adapted for placement on the body (Section 0026, all the electrodes FHR sensor 14 and EMG sensors may be mounted on a unified substrate (which may have an adhesive backing for easy attachment to the patient) in predefined locations, which minimize the placement time of the electrodes).
Regarding claim 40, Calderon discloses the monitoring device is adapted to be placed on the abdomen (section 0019-0020, the FHR may be recorded by an abdominal electrocardiogram, by means of electrocardiogram electrodes or an ultrasound transducer placed on the abdomen of the mother. TOCO sensor 16 may comprise a TOCO transducer (tocodynamometer), for example, placed externally on the fundus uteri of the mother, such as about centrally on the abdomen).
Concerning claim 41, Calderon discloses the monitoring device is adapted to be

With respect to claim 42, Calderon discloses a user interface coupled to and/or comprised in the monitoring device 20 for displaying information derived from the signals detected by the plurality of sensors (section 0022, A monitor may be coupled to processor for displaying processed information and images).
Regarding claim 43, Calderon discloses user interface comprises one or more of a desktop computer, a laptop computer, a smartphone, a personal digital assistant, a watch, a data collection band and other devices of the like configured to display the information (section 0022, Processor may comprise, without limitation, a personal computer (PC), a dedicated processor chip or a remote processor on some website. A monitor may be coupled to processor for displaying processed information and images).
Concerning claim 44, Calderon discloses at least one reference sensor 36 adapted to be placed on the body in a location spaced from the monitoring device 30, where fetal or maternal activity will be absent, so as to provide a reference to the plurality of sensors, the reference sensor being connected to the monitoring device by wires or wirelessly (Fig. 1, section 0025, A reference EMG sensor e.g., reference voltage electrode may be affixed to a side portion of the mother's body, while the other EMG sensors 30 may be affixed to different points on and/or around the uterus).
With respect to claim 45, Calderon discloses the at least one reference sensor is adapted to be placed at the ribs (Fig. 1, section 0025, A reference EMG sensor e.g., reference voltage electrode may be affixed to a side portion of the mother's body, while 
Regarding claim 46, Calderon discloses   at least one reference sensor is adapted to be placed at the hip or sternum (Fig. 1, section 0025, A reference EMG sensor e.g., reference voltage electrode may be affixed to a side portion of the mother's body, while the other EMG sensors 30 may be affixed to different points on and/or around the uterus).
Concerning claim 47, Calderon discloses the at least one reference sensor comprises one or more of an electromyography sensor, a temperature sensor, an accelerometer and an ultrasound sensor (Fig. 1, section 0025, A reference EMG sensor e.g., reference voltage electrode may be affixed to a side portion of the mother's body, while the other EMG sensors 30 may be affixed to different points on and/or around the uterus).
With respect to claim 48, Calderon discloses one or more roving sensors 14 independent of the monitoring device (Fig. 1, section 0019, CTG monitor may comprise an FHR sensor. The FHR may be measured directly and internally, wherein FHR sensor comprises a fetal scalp electrode applied to the fetal skin. Alternatively, the FHR may be measured indirectly by ultrasound, e.g., by listening to the fetal heart sound or by measuring the Doppler shift of an ultrasound wave reflected by the moving parts of the fetal heart, particularly the heart walls and/or the heart valves. For example, the FHR may be recorded by an abdominal electrocardiogram, by means of electrocardiogram electrodes or an ultrasound transducer placed on the abdomen of the mother).

Concerning claim 50, Calderon discloses the one or more roving sensors comprises an electromyography sensor 30 (section 0024,  System 0 may comprise an EMG system that senses electrical activity generated in a muscle, that is, electromyographic activity (e.g., electromyometrial activity of the uterine muscles). The electrical muscular activity may be sensed or monitored by one or more EMG sensors, which may comprise, without limitation, surface and/or needle recording electrodes).
With respect to claim 51, Calderon discloses placing a monitoring device on a body, the monitoring device comprising a plurality of sensors integrated therein (Fig. 1, section 0010, a cardiotocogram (CTG) monitor is in communication with the processor, the CTG monitor comprising a fetal beat-to-beat heart rate (FHR) sensor and a uterine labor activity (TOCO) sensor); detecting a first type of signal from the body via a first sensor of the plurality of sensors; and detecting a second type of signal from the body, different from the first type of signal, via a second sensor of the plurality of sensors 
Regarding claim 52, Calderon discloses detecting a third type of signal from the body via a third sensor of the plurality of sensors, wherein the third type of signal is indicative of fetal or maternal activity during pregnancy or labor (section 0019, 0024, CTG monitor 12 may comprise an FHR sensor 14 and a TOCO sensor 16. The FHR may be measured directly and internally, wherein FHR sensor 14 comprises a fetal 
Concerning claim 53, Calderon discloses detecting a signal from a fourth or further sensors selected from the group comprising an electromyography sensor and an ultrasound sensor (section 0019, 0024, the FHR may be measured indirectly by ultrasound, e.g., by listening to the fetal heart sound or by measuring the Doppler shift of an ultrasound wave reflected by the moving parts of the fetal heart, particularly the heart walls and/or the heart valves. The electrical muscular activity may be sensed or monitored by one or more EMG sensors, which may comprise, without limitation, surface and/or needle recording electrodes).
With respect to claim 54, Calderon discloses the monitoring device is placed over the fundus of the uterus of the body (Section 0020, TOCO sensor may comprise a TOCO transducer (tocodynamometer), for example, placed externally on the fundus uteri of the mother, such as about centrally on the abdomen. Such a TOCO transducer may be a tension-measuring device, most commonly employing one or more resistive wire strains).

Concerning claim 56, Calderon discloses placing a monitoring device on a body, the monitoring device comprising a plurality of sensors integrated therein (Fig. 1, section 0010, a cardiotocogram (CTG) monitor is in communication with the processor, the CTG monitor comprising a fetal beat-to-beat heart rate (FHR) sensor and a uterine labor activity (TOCO) sensor); detecting a first type of signal from the body via a first sensor of the plurality of sensors; detecting a second type of signal from the body, different from the first type of signal, via a second sensor of the plurality of sensors, and using the detected signals from the first sensor to monitor a type of fetal or maternal activity; and using the detected signals from the second sensor to monitor the same type of fetal or maternal activity as monitored using the first sensor (section 0019, 0024, CTG monitor 12 may comprise an FHR sensor 14 and a TOCO sensor 16. The FHR may be measured directly and internally, wherein FHR sensor 14 comprises a fetal scalp electrode applied to the fetal skin. Alternatively, the FHR may be measured indirectly by ultrasound, e.g., by listening to the fetal heart sound or by measuring the Doppler shift of an ultrasound wave reflected by the moving parts of the fetal heart, particularly the heart walls and/or the heart valves. For example, the FHR may be recorded by an abdominal electrocardiogram, by means of electrocardiogram electrodes or an ultrasound transducer placed on the abdomen of the mother. System may comprise an EMG system that senses electrical activity generated in a muscle, that is, electromyographic activity e.g., electromyometrial activity of the uterine muscles).
.
Claim Objections
Claims 4, 6-11, 13-15, 19, 21, 28, 30-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792